 1                                                           The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                               NO. 2:19-MC-00144-RSL
11
                              Plaintiff,                         (2:99-CR-0537-4)
12
             vs.                                             Order Terminating
13                                                           Garnishment Proceeding
     CARL WALLACE SIEMERING,
14
              Defendant/Judgment Debtor,
15
           and
16
     GAS HILL, LLC,
17
                              Garnishee.
18
19          This matter came before the Court on the United States’ Application to
20
     Terminate Garnishment Proceeding. For the reasons stated in the United
21
     States’ Application, the Court concludes that this Garnishment should be
22
     terminated, pursuant to 28 U.S.C. § 3205(c)(10)(A).
23
24          IT IS ORDERED that the garnishment is terminated and that Gas Hill,

25   LLC., is relieved of further responsibility pursuant to this garnishment.
26
     //
27
28


     ORDER TERMINATING GARNISHMENT PROCEEDING                                 UNITED STATES ATTORNEY’S OFFICE
                                                                               700 STEWART STREET, SUITE 5220
     (USA v Carl Wallace Siemering and Gas Hill, LLC., USDC#:2:19-MC-00144-           SEATTLE, WA 98101
     RSL/2:99-CR-0537-1)1                                                             PHONE: 206-553-7970
 1          Dated this 14th day of November, 2019.
 2
 3                                             A
                                               JUDGE ROBERT S. LASNIK
 4                                             UNITED STATES DISTRICT COURT JUDGE

 5
 6   Presented by:

 7   s/ Kyle A. Forsyth
     KYLE A. FORSYTH, WSBA # 34609
 8   Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER TERMINATING GARNISHMENT PROCEEDING                                 UNITED STATES ATTORNEY’S OFFICE
                                                                               700 STEWART STREET, SUITE 5220
     (USA v Carl Wallace Siemering and Gas Hill, LLC., USDC#:2:19-MC-00144-           SEATTLE, WA 98101
     RSL/2:99-CR-0537-1)2                                                             PHONE: 206-553-7970
